 


109 HR 4639 IH: Group Home Community Notification Act of 2005
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4639 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Fossella introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require community notice for the placement of group houses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Group Home Community Notification Act of 2005. 
2.Community notice and hearings 
(a)RequirementIt shall be unlawful for any Federally assisted non-profit that intends to place a group home in a locality to refuse or fail to comply with all State and local laws for the placement of such a group home in that locality, including laws requiring public notification, reporting requirements, and hearings on the matter. Any individual who participates in such a hearing shall be immune from suit based on a claim of discrimination against the disabled for any communication made in the course of such participation. 
(b)DefinitionsIn this Act: 
(1)the term Federally assisted non-profit means a not for profit private entity who receives Federal financial assistance; 
(2)the term Federal financial assistance has the meaning given that term for the purposes of title VI of the Civil Rights Act of 1964; 
(3)the term disability has the meaning given that term for the purposes of the Americans with Disabilities Act of 1990; and 
(4)the term group home has the meaning given that term by the relevant State or local authority.  
 
